UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-53461 Mantra Venture Group Ltd. (Name of Small Business Issuer in its charter) British Columbia 26-0592672 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1205 – 207 West Hastings Street Vancouver, British Columbia, Canada V6B 1H7 (Address of principal executive offices) (604) 609 2898 Issuer’s telephone number Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated fileroNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO CORPORATE ISSUERS As of April 19, 2010, the registrant had 32,310,647 shares of common stock outstanding. Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures PART II – OTHER INFORMATION Item 1.Legal Proceedings Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults Upon Senior Securities Item 4.[Removed and Reserved] Item 5.Other Information Item 6.Exhibits SIGNATURES 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The unaudited interim consolidated financial statements of Mantra Venture Group Ltd. (the “Company”, “Mantra”, “we”, “our”, “us”) follow. All currency references in this report are in US dollars unless otherwise noted. MANTRA VENTURE GROUP LTD. (A development stage company) Consolidated financial statements (Expressed in U.S. dollars) February 28, 2010 Index Consolidated balance sheetsF–1 Consolidated statements of operationsF–2 Consolidated statements of cash flowsF–3 Notes to the consolidated financial statementsF–4 2 MANTRA VENTURE GROUP LTD. (A development stage company) Consolidated balance sheets
